Citation Nr: 0525093	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-03 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-operative residuals of a lumbosacral laminectomy and 
fusion (lower back disability), currently rated as 20 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to 
February 1972, and March 1974 to January 1981.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2004, 
this matter was remanded to the RO for further development.  
With regard to the veteran's claim for an increased rating 
for his low back disability, a review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as post-operative residuals of a lumbosacral 
laminectomy and fusion, is productive of limitation of range 
of motion, but without limitation of 30 degrees or less of 
the thoracolumbar spine, and with no evidence of 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for post-operative residuals of a lumbosacral 
laminectomy and fusion, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 5293 (effective through September 22, 2002), 
Diagnostic Codes 5285 - 5295 (effective through September 25, 
2003), Diagnostic Code 5293 (effective from September 23, 
2002 and reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic codes 5285 - 5295).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in October 
2001.  The letter predated the April 2002 rating decision.  
See id.  Subsequent to a January 2004 Board Remand, the 
veteran was issued another VCAA letter in February 2004.  The 
VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The October 
2001 and February 2004 letters have clearly advised the 
veteran of the evidence necessary to substantiate his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, VA outpatient treatment 
records, private medical records, and documentation related 
to his claim for Social Security Administration (SSA) 
benefits.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains VA examinations performed in 
December 2001, September 2003, and March 2004.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Factual Background

Service medical records reflect that in 1979 the veteran 
injured his back and subsequently underwent a lumbosacral 
laminectomy and fusion.  

Service connection is in effect for post-operative residuals 
of a lumbosacral laminectomy and fusion, rated 20 percent 
disabling effective March 1990.  In October 2001, the veteran 
filed a claim for an increased disabling rating.

A January 1996 VA clinical report reflected a clinical 
history for status post L5-S1 fusion 16 years ago.  The 
veteran reported periodic episodes of acute spasm which 
prevents walking and nearly every movement without severe 
pain.  He complained of spasm in the mid-back with some 
radiation into the right anterior thigh and knee.  A 
neurological evaluation was normal.  An x-ray examination 
report of the lumbosacral spine reflected the following:

The [veteran] has had laminectomy at L4-
5.  I am not sure I see a definite 
posterior fusion at L4-5.  All of the 
dis[c] spaces appear normal.  There is no 
spondylosis or spondylolisthesis.  The 
sacroiliac joints appear normal.  The 
lumbar facets, as far I can tell, are not 
remarkable.

In November 2000, the veteran underwent another x-ray 
examination of the lumbosacral spine.  The reported findings 
were as follows:

Again, normal alignment and vertebral 
body height.  Dis[c] height loss at L5-S1 
again noted.  A laminectomy defect at L4-
L5 and L5-S1 is again seen.  Small 
osteophytes at several lower lumbar 
levels (L3-L4, L4-L5 and L5-S1).

The impression was mild degenerative disc disease at L5-S1, 
prior laminectomy defect, and no interval change.

In December 2001, the veteran underwent a complete VA 
physical examination, which included physical examination of 
the lumbosacral spine.  The veteran provided a detailed 
medical history with regard to multiple disabilities, to 
include hypercholesterolemia, chronic obstructive pulmonary 
disease (COPD), arteriosclerotic heart disease, emphysema, 
left knee disability, and status post myocardial infarcts.  
With regard to the back, he reported the same type of low 
back pain that he had experienced over the past 20 years.  He 
treated with Motrin, and was not taking any muscle relaxants.  
He was involved in a motorcycle accident in 1995.  He landed 
on his left side and was taken to the emergency room.  He did 
not receive subsequent treatment, and returned to work. 

On physical examination of the lumbosacral spine, the iliac 
crests were of symmetrical height.  The lordosis was normal.  
There was no scoliosis and no paralumbar spasm.  There was no 
pain to palpation in the low back, sciatic notch or greater 
trochanter.  The range of motion was done repetitively and 
within normal limits.  The forward flexion was from 0 to 80 
degrees, and extension was from 0 to 35 degrees.  The lateral 
bending to the left and right was from 0 to 40 degrees.  The 
rotation was from 0 to 35 degrees.  There was no complaint of 
pain while doing this activity.  The examiner diagnosed 
lumbosacral spine, mild degenerative changes seen on x-ray 
status post laminectomy, with chronic discomfort, controlled 
on medication as described.

In January 2002, the veteran underwent a physical examination 
for SSA benefit application purposes.  The examiner provided 
a detailed medical and employment history with regard to the 
veteran.  Range of motion was tested and intact for the 
veteran's cervical, thoracic, and lumbar spine.  With regard 
to the spine, he had no paraspinal muscle spasm or bony 
tenderness.  On x-ray examination, the veteran had a loss of 
disc space at L5-S1 consistent with fusion.  He had anterior 
ostephytes at L5-S1 consistent with mild degenerative joint 
disease of the lumbosacral spine.  The examiner's assessment 
was that the veteran has lower back pain, and arthritic 
changes on his x-ray and has had surgery on his back before.  
Most of his pain is felt to be musculoskeletal in nature.  He 
can lift up to 30 pounds occasionally and up to 10 pounds 
frequently.  He can squat and bend but he should only be 
required to do so occasionally.  The examiner also noted left 
shoulder pain, angina, and COPD.  

In April 2002, an MRI of the lumbar spine was performed.  The 
impression was as follows:

Grade I spondylolisthesis of L4 on L5 
with disc bulge at that level as well as 
neural foraminal narrowing worse on the 
left than right.  The worst level of 
compromise, however, appears to be at L4-
L5 where there is ligamentum flavum 
hypertrophy and a disc bulge causing 
moderate spinal canal stenosis.

A May 2002 VA outpatient treatment record reflects the 
veteran's complaints of increased back pain especially when 
twisting or turning which radiates down the right leg.  On 
physical examination, the veteran was sitting comfortably, no 
point tenderness, no pain with hip rotation, straight leg 
test was negative.  Strength and sensation was normal, and 
the veteran was able to bend over to touch toes without pain.  
The treatment record reflected that the veteran was 
undergoing physical therapy.  The examiner referenced the 
April 2002 MRI of the lumbar spine in diagnosing Grade I 
spondylolisthesis.

In September 2003, the veteran underwent a VA examination.  
The veteran complained of pain and spasm which recurs with 
any attempt at lifting or forward flexion.  He had not 
recently used bracing, casting, or injection therapy, and had 
no further surgery since his lumbar laminectomy and fusion in 
1979.  He reported occasional tingling in the whole of both 
legs, but this was not focal.  Examination of the lumbosacral 
area revealed minimal tenderness and minimal paravertebral 
muscle spasm.  Forward flexion was 0 to 90 degrees, extension 
backwards was 0 to 30 degrees, lateral flexion to the left 
and right was 0 to 35 degrees, rotation to the left and right 
was 0 to 35 degrees, and none of the aforementioned reduced 
for resistance.  There was no decrement in sensation to pain, 
pin prick, light touch, proprioception or vibration in the 
lower extremities.  The examiner opined that based on the 
examination, there was minimal likelihood of loss of range of 
motion with respect to the left shoulder, cervical spine, or 
the lumbosacral spine barring further injury.  The examiner 
diagnosed degenerative disc disease and status post lumbar 
laminectomy and fusion 1979 with minimal tenderness and 
paravertebral muscle spasm with no significant loss of range 
of motion.  An x-ray examination revealed previous bilateral 
L5 laminectomies, moderate loss of height of L5-S1 and L4-5 
disc spaces, no peripheral neuropathy.  

In March 2004, the veteran underwent a VA orthopedic 
examination.  The veteran reported sharp stabbing pain in the 
middle of his low back.  He denied lower extremity sciatica, 
numbness, tingling, or weakness.  He reported increased pain 
with any lifting, heavy work, or carrying.  He reported 
flare-ups when he doing heavy lifting or carrying.  He 
reported catching and spasms in the low back.  He reported 
treatment with Tylenol and physical therapy.  He did not use 
any assistive devices such as lumbar supports or canes.

On physical examination of the lumbosacral spine, range of 
motion was 70 degrees of flexion extension, 25 degrees 
lateral, bending 25 degrees bilaterally, and rotation was 20 
degrees bilaterally.  There was mild loss of lumbar lordosis.  
There was mild para lumbar spasm and tenderness noted.  There 
were no focal neurologic findings in the lower extremity.  
There was mildly to moderate increased pain with resistant 
motion.  There was some mild incoordination disc motion seen.  
There was no gross weakness seen on repetitive flexion 
extension testing.  The examiner's impression was status post 
discectomy and fusion with moderate spinal stenosis based on 
examination and MRI.  The examiner opined that he would 
"assign an additional 10 degree range of motion loss in the 
flexion extension plane and lumbar spine for the DeLuca 
issues."  The examiner opined that regarding the severity of 
the veteran's condition, he would call it moderate.  The 
examiner opined that the impact of his service-connected low 
back disability and his ability to obtain and retain 
employment would be that his back condition would limit his 
ability to do physically active work.  The examiner opined 
that the veteran is capable of sedentary to light duty 
capacity work only at this point and nothing beyond this.

In March 2004, the veteran also underwent a VA neurological 
examination.  The veteran reported low back pain the last 
several years on a constant basis.  He reported that if he 
twists or lifts something, something will snap and he will 
have an acute flare.  The veteran reported incapacitating 
episodes once or twice a year, lasting for approximately 3 
days.  He reported that he can only sit 15 or 20 minutes 
before his neck and back begin to hurt and he has to get up 
and move around.  He develops cramps in his legs and his feet 
fall asleep very easily, especially when sitting.  He denied 
shooting pains down the legs but reported that when he has a 
flare-up once or twice a year he will have a pain that shoots 
down the leg primarily into the hip and thigh region, worse 
on the right side than the left.  With standing he says he 
can stand only about 5 or 10 minutes and driving he says he 
has largely given up, although he occasionally drives.  To go 
up and down the stairs he requires the rail, depending on how 
many stairs there are.  He can walk a fair distance but gets 
very short of breath and tired.  He reported after walking 
about a half mile, he would develop numbness in his legs and 
pain with a sensation of a catch near the SI joint in the 
back.  When he gets numbness it is around his ankles and 
includes the whole foot.  On sensory examination, the veteran 
had normal pin, vibration, light touch, position and 
temperature sensation in the right foot.  In the left foot, 
he reported decreased vibratory sense and pin and light touch 
he reported as decreased over the entire surface of the foot.  
The veteran said it was mildly decreased as compared to the 
right leg.  Position sense was normal.  He was able to tandem 
walk with only mild unsteadiness.  He could also stand on 
heels and toes.  His standing Romberg also showed some 
weaving but he did not fall or step out.  He reported feeling 
unsteady.  Reflexes were 3+ throughout, 2+ at the ankles and 
both toes were downgoing.  The examiner diagnosed lumbar 
degenerative joint disease with spinal stenosis.  The 
examiner opined that the veteran has some clinical symptoms 
of spinal stenosis as well, especially with prolonged walking 
and with intermittent development of numbness in his legs 
with standing or walking.  The numbness is somewhat diffuse 
and he had some findings on exam of numbness in a nonspecific 
pattern in the left foot.  He has sciatica only once or twice 
a year, usually accompanying flares which will send him to 
bed for approximately 3 days.  During the flares he cannot 
stand upright and walks only short distances such as to go to 
the bathroom.  In between the flares his ambulation is normal 
and he does not use a cane of any other assistive devices.  
He has not developed any weakness in his legs other than 
during a flare when he feels his legs will go out from under 
him.  From an employability point of view, the veteran cannot 
work in any situation in which he has to do prolonged 
standing or sitting or any heavy lifting.  The veteran could 
work in a sedentary environment where he could shift position 
on numerous occasions and go short distances such as to go to 
the bathroom.  In between the flares his ambulation is normal 
and he does not use a cane of any other assistive devices.  
He has not developed any weakness in his legs other than 
during a flare when he feels his legs will go out from under 
him.  From an employability point of view, the veteran cannot 
work in any situation in which he has to do prolonged 
standing or sitting or any heavy lifting.  The veteran could 
work in a sedentary environment where he could shift position 
on numerous occasions.

II.  Laws and Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected post-operative residuals of 
a lumbar laminectomy and fusion warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its July 2005 statement of the case.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

III.  Analysis

The RO rated the veteran's disability under Diagnostic Code 
5293, pertaining to intervertebral disc syndrome, which has 
now been reclassified as Diagnostic Code 5243.  

The Board first turns to the issue of rating the veteran's 
spine disability under the criteria for intervertebral disc 
syndrome, in effect until September 22, 2002.  The veteran's 
spine disability does not more nearly approximate the 
criteria for a rating in excess of 20 percent.  Specifically, 
there is no indication that the veteran has had severe or 
recurring attacks with intermittent relief.  At a December 
2001 VA examination, the veteran reported that in 1995 he was 
hospitalized due to a motorcycle accident, and reported 
intermittent infrequent flares since that time.  At a March 
2004 VA examination, he reported flare-ups once or twice a 
year lasting for 3 days.  Such reports do not constitute 
severe or recurring attacks with intermittent relief.  

Prior to September 26, 2003, an evaluation under the 
remaining disabilities of the spine also does not provide for 
a disability rating in excess of 20 percent.  Specifically, a 
40 percent rating is not warranted under Diagnostic Code 
5292, as examination findings do not reflect severe 
limitation of motion.  

With regard to the criteria in effect from September 23, 
2002, for the intervertebral disc syndrome, the March 2004 VA 
examination reflects the veteran's contention that he has 1 
to 2 incapacitating episodes per year lasting approximately 3 
days.  As such, a disability rating in excess of 20 percent 
is not warranted under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 20 percent is also not warranted.  Specifically, 
examinations in December 2001 and January 2002 reflect normal 
range of motion testing.  On examination in September 2003, 
testing revealed forward flexion of 0 to 90 degrees, 
extension backwards of 0 to 30 degrees, lateral flexion to 
the left and right of 0 to 35 degrees, and rotation to the 
left and right as 0 to 35 degrees.  The examiner opined that 
based on physical examination, there was minimal likelihood 
of loss of range of motion with respect to the lumbosacral 
spine.  Range of motion testing in March 2004 revealed 70 
degrees of flexion extension, 25 degrees lateral, bending 25 
degrees bilaterally, and rotation was 20 degrees bilaterally.  
The examiner opined that he would assign an additional 10 
degree range of motion loss in the flexion extension plan due 
to pain and functional loss.  Taking into consideration the 
objective findings of the March 2004 VA examination, a 40 
percent disability rating is not warranted, as range of 
motion testing does not reflect forward flexion of the 
thoraculumbar spine of 30 degrees or less, and there have 
been no findings of ankylosis.  As such, based on these 
objective findings, the veteran's disability does not meet 
the criteria for a 40 percent disability rating.

The Board has also taken into consideration the veteran's 
complaints of pain down the leg, and objective findings of 
spinal stenosis with prolonged walking and intermittent 
development of numbness of his legs with standing or walking, 
however, such manifestations do not meet the criteria for a 
disability rating in excess of 20 percent under the rating 
criteria for intervertebral disc syndrome.

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 20 percent disability rating adequately compensates 
him for his pain and functional loss in this case.

The Board has also considered whether the veteran would 
benefit from rating orthopedic and neurological symptoms 
separately.  However, the Board finds that such an exercise 
would not result in a higher rating than the current 20 
percent assigned by the RO.  The demonstrated limitation of 
motion under the new criteria would not result in a rating in 
excess of 10 percent, and the minimal neurological symptoms 
would also not warrant a rating in excess of 10 percent.  
There would therefore be no benefit to the veteran.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interfered with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  In fact, the March 2004 examiner opined 
that although the veteran's low back disability would limit 
his ability to do physically active work, he was capable of 
sedentary to light duty capacity work.  Additionally, the 
objective evidence does not reflect frequent periods of 
hospitalization due to the low back disability.  Accordingly, 
the Board finds that the impairment resulting from the 
veteran's spine disorder is appropriately compensated by the 
currently assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 20 percent is 
not warranted for the veteran's service-connected post-
operative residuals of a lumbosacral laminectomy and fusion.  
Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected post-operative residuals of a lumbosacral 
laminectomy and fusion is not warranted.  To this extent, the 
appeal is denied.




REMAND

From a review of the evidence of record, it appears that 
service connection for post-traumatic stress disorder (PTSD) 
was granted in July 2005.  This action is relevant to the 
TDIU issue.  However, it does not appear that this recent 
development was considered in the July 2005 supplemental 
statement of the case.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should associate with the 
claims folder any separate file and 
evidence relating to the July 2005 rating 
decision which appears to have granted 
service connection for PTSD, to 
specifically include any 2003 VA PTSD 
examination, and any other evidence 
pertaining to the claim for PTSD.

2.  The RO should then consider whether 
any additional action is necessary to 
develop the TDIU claim, such as 
additional examination/opinion to 
ascertain the effect of PTSD on the 
veteran's ability to maintain gainful 
employment.  

3.  After completion of the above, the 
claims file should be reviewed and the 
TDIU issue considered in light of all 
service-connected disabilities.  If the 
benefit sought remains denied, then the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


